  Case 3:17-cr-00539-PGS Document 52 Filed 01/19/21 Page 1 of 7 PageID: 143




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                         Crim. Action No.: 3:17-cr-00539
                      Plaintiff

               v.                                              MEMORANDUM
                                                                AND ORDER
 DAMON RIVERS
                      Defendant.




       This matter comes before the Court on Defendant Damon River’s (“Defendant” or “Mr.

Rivers”) motion for compassionate release pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A). (ECF No. 48.) Defendant is a 45-year-old inmate serving a 5-year term of

imprisonment for distribution and possession with intent to distribute cocaine. He resides at Fort

Dix and has approximately 2 years and 9 months remaining on his sentence. He claims that his

underlying health conditions – and the fact that he has contracted COVID-19 – constitute

extraordinary and compelling reasons warranting his early release. The Court heard oral

argument on December 16, 2020. For the reasons that follow, Defendant’s motion is denied.

                                                I.

       Defendant Damon Rivers pleaded guilty to distributing and possessing with intent to

distribute cocaine – in the amount of 56 grams of cocaine and 55 grams of cocaine base – in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). (Plea Agreement, ECF No. 33). This Court

sentenced Defendant to five years of imprisonment to be followed by three years of supervised

release. (Judgment, ECF No. 45). At the sentencing hearing, the parties agreed that Defendant’s

total offense level was 21 and he had a criminal history category V, which carried a sentence of



                                                1
  Case 3:17-cr-00539-PGS Document 52 Filed 01/19/21 Page 2 of 7 PageID: 144




70-87 months under the guidelines. (Transcript of Sentencing (“Tr.”) 4:16-23, ECF No. 47). His

prior criminal history included robbery, three drug violations, and a violation of parole.

However, after considering Defendant’s personal circumstances, the Court varied downward to a

sentence of 60 months. (Tr. 21:23-22:13). Defendant is incarcerated at Fort Dix and is

scheduled for release on August 3, 2023, with home confinement expected to begin February 3,

2023. (Moving Br. 2-3, ECF No. 48).

       Defendant submitted an internal request for compassionate release on May 11, 2020.

(Moving Br. at 3). In his motion, he states that he followed up by email but did not receive a

response from the warden within thirty days. (Id.).

       On November 4, 2020, Defendant moved this Court for compassionate release. First, he

argues that his medical conditions place him at an increased risk of severe illness from COVID-

19. (Id. at 3-4). Mr. Rivers suffers from obesity (BMI 32.1), hypothyroidism, hyperlipidemia,

major depressive disorder, and prediabetes. (Id. at 4). He cites scientific research and

information from the CDC that emphasizes obesity as a predictive factor in one’s susceptibility

to severe coronavirus illness. (Id. at 4-5). He also argues that BOP has inadequately monitored

his other health conditions, which he states are precursors for type 2 diabetes and/or increase

one’s risk of heart attack, stroke, and pancreatitis. (Id. at 6). Notably, he tested positive for

COVID-19 on November 2 and experienced fever and shortness of breath. (Id. at 7; Opp. Br. 2,

ECF No. 49).

       Under the § 3553(a) factors, Defendant argues early release is appropriate because his

post-offense rehabilitation demonstrates that he turned away from crime and drugs, obtained

gainful employment, and served as a caretaker for his children and ailing wife. (Id. at 1-2, 9).

He believes those achievements – along with his clean disciplinary record while incarcerated –



                                                  2
  Case 3:17-cr-00539-PGS Document 52 Filed 01/19/21 Page 3 of 7 PageID: 145




indicate he will not pose a danger to the public or recidivate if released. He also cites cases in

which district courts have released defendants who have served similar or smaller percentages of

their sentences compared to himself. (Id. at 9-10).

       According to the United States, Defendant has been adequately treated for COVID-19 at

Fort Dix and is now asymptomatic. (Opp. Br. at 2, 5). It believes he should not be released

because he could spread the virus to his family and others, and it asserts that his release plan

does not include measures for treatment or quarantining. (Id. at 1, 4). In fact, it argues,

“outcomes are better for those who contract COVID-19 in BOP custody than for those who

contract it in the general United States population.” (Id. at 5-6). Further, it asserts that testing

positive for COVID-19 is not an extraordinary and compelling reason for early release and

maintains that his other health conditions are being adequately managed by BOP. (Id. at 4-5).

       Citing the § 3553(a) factors, the United States contends that it would be inappropriate to

release Defendant after serving less than one half of his sentence, particularly in light of his

criminal history and the seriousness of the offense for which he is presently incarcerated. (Id. at

6).

       In his reply, Defendant argues that he will not pose a threat of infection to his family or

community if released because “more than four weeks have passed since [he] tested positive, and

he has no symptoms other than a lingering cough.” (Reply Br. 1, ECF No 50). He cites CDC

research indicating that most people who have tested positive for the virus are not infectious

more than 10 days after symptoms begin, or 20 days in severe cases. (Id.). He also asserts that

having had COVID-19 once does not provide any certainty of immunity from future infection,




                                                   3
    Case 3:17-cr-00539-PGS Document 52 Filed 01/19/21 Page 4 of 7 PageID: 146




and he cites cases in which courts have released prisoners based on the possibility of

reinfection. 1 (Id. at 1-2).

                                                 II.

        A court may grant a compassionate release motion if the criteria in 18 U.S.C. § 3582(c)

are satisfied. The First Step Act allows an inmate to move for compassionate release directly

after he has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the [his] behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194 (codified at 18 U.S.C. § 3582(c)(1)(A)).

        When an inmate has exhausted his administrative remedies, a court may reduce his

sentence if the modification is justified by “extraordinary and compelling reasons” and “is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). According to the Sentencing Commission’s policy statement, a defendant’s

medical condition, age, family circumstances, or “other reasons” may be grounds to find that

“extraordinary and compelling reasons” for compassionate release exist. U.S. Sent’g Guidelines

Manual (USSG) § 1B1.13 cmt. n.1(A)-(D) (U.S. Sent’g Comm’n 2018).

        Courts have considered what “other reasons” are sufficient to warrant release under the

“extraordinary and compelling” provision. In light of the COVID-19 pandemic, courts have



1 Despite Rivers’ contention, courts have gone both ways on this issue. Compare United States
v. Walls, No. 2:12-CR-00173, 2020 WL 6390597, at *15 (W.D. Pa. Nov. 2, 2020); United States
v. Babbitt, No. CR 18-384, 2020 WL 6153608, at *11 (E.D. Pa. Oct. 21, 2020) with United
States v. Hopson, No. CR 03-151, 2020 WL 6156295, at *5 n.4 (W.D. Pa. Oct. 21, 2020); United
States v. Evans, No. CR 13-173, 2020 WL 6144006, at *9 (W.D. Pa. Oct. 20, 2020); United
States v. Anico, No. CR 19-86, 2020 WL 5407913, at *4 (E.D. Pa. Sept. 9, 2020); United States
v. Epstein, No. CR 14-287-1 (FLW), 2020 WL 2537648, at *6 (D.N.J. May 19, 2020). In Walls
and Babbitt, the defendants had multiple risk factors recognized by CDC, unlike Mr. Rivers.

                                                 4
     Case 3:17-cr-00539-PGS Document 52 Filed 01/19/21 Page 5 of 7 PageID: 147




generally deferred to the CDC’s list of underlying medical conditions that increase one’s risk of

severe illness from the virus. See, e.g., United States v. Henderson, No. CR 15-0329 (ES), 2020

WL 5055081, at *4 (D.N.J. Aug. 26, 2020). Obesity is a known risk factor and is Defendant’s

only health condition that appears on CDC’s list. People with Certain Medical Conditions,

CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Dec. 7, 2020). 2

           Even if extraordinary and compelling circumstances for compassionate release are

present, a court may deny the requested relief if the 18 U.S.C. § 3553(a) factors do not weigh in

favor of the defendant’s release. See, e.g., United States v. Pawlowski, 967 F.3d 327 (3d Cir.

2020).

           Further, the Third Circuit has held that “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020).

                                                         III.

           First, the United States does not contest that Defendant has exhausted his administrative

remedies. As such, the next question for the Court is whether Mr. Rivers presents extraordinary

and compelling reasons for compassionate release.

           As previously mentioned, only one of Defendant’s conditions – obesity – appears on

CDC’s list of underlying medical conditions that place one at increased risk for severe illness

from COVID-19. See CDC, supra. Regarding COVID-19, Defendant acknowledges that he has



2
    According to CDC, a person is considered obese if s/he has a BMI that exceeds 30. Id.

                                                           5
  Case 3:17-cr-00539-PGS Document 52 Filed 01/19/21 Page 6 of 7 PageID: 148




few, if any, remaining symptoms, (Reply Br. at 1), and his BOP medical records indicate that he

“is no longer in need of a daily medical assessment unless [he] becomes symptomatic,” (Opp. Br.

Ex. A). That indicates that, despite his underlying health conditions, Defendant is not

experiencing severe illness from COVID-19 or, if he was, appears to be recovering under BOP’s

treatment. Further, while the number of COVID-19 cases at Fort Dix has been high in recent

months, over one thousand inmates have recovered, and none have died. See Raia, 954 F.3d at

597; COVID-19 Cases, Fed. Bureau Prisons, https://www.bop.gov/coronavirus/ (last visited Jan.

19, 2021). Nevertheless, due to the circumstances surrounding Defendant’s health, the Court

finds that he has presented extraordinary or compelling reasons for compassionate release at this

time.

        Despite same, the Court finds that the § 3553(a) factors do not support Defendant’s early

release. While Mr. Rivers makes a compelling case for his rehabilitation and family situation,

the Court considered those factors when it sentenced him. He was sentenced below the

recommended guidelines range and has served about half of that sentence today. That is, while

this Court could have sentenced Defendant to a term of up to 87 months, it found that 60 months

was appropriate based upon his personal circumstances. Now, Defendant asks to be released

after serving merely two and a half years of that reduced sentence. His prior criminal history is

also a significant factor. Those offenses include drug violations, robbery and a violation of

parole. As such, Defendant’s extensive criminal history (Category V) and the need for both

general and specific deterrence, outweigh the merits of his application. A sentence reduction is

unwarranted here in light of his prior criminal activity.

        For the foregoing reasons, Defendant’s motion for compassionate release is denied.




                                                  6
  Case 3:17-cr-00539-PGS Document 52 Filed 01/19/21 Page 7 of 7 PageID: 149




                                            ORDER

       THIS MATTER having come before the Court on Defendant Damon River’s Motion for

Compassionate Release, (ECF No. 48); and the Court having carefully reviewed and taken into

consideration the submissions of the parties, as well as the arguments and exhibits therein

presented; and for good cause shown; and for all of the foregoing reasons;

       IT IS on this 19th day of January, 2021,

       ORDERED that Defendant’s motion for compassionate release, (ECF No. 48), is denied.



                                                      s/Peter G. Sheridan
                                                      PETER G. SHERIDAN, U.S.D.J.




                                                  7
